COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


WAL-MART STORES TEXAS, L.L.C.,                  §
d/b/a WAL-MART SUPERCENTER,                                       No. 08-13-00198-CV
                Appellant,                      §
                                                                    Appeal from the
V.                                              §
                                                                  327th District Court
SONIA DOZAL,                                    §
                    Appellee.                                   of El Paso County, Texas
                                                §
                                                                (TC# 2011-DCV-00932)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Wal-Mart Stores Texas, L.L.C.,

d/b/a Wal-Mart Supercenter, to dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because

the parties have settled the underlying dispute. We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).



February 19, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.